Citation Nr: 1137802	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-48 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic myeloid leukemia, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge in February 2010.  A transcript of that hearing is associated with the claims folder.


FINDING OF FACT

Chronic myeloid leukemia did not begin during active service and is not shown by competent evidence to be causally related to any incident of service, to include herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for chronic myeloid leukemia are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, the RO provided the Veteran complete pre-adjudication notice by letter dated in February 2009. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded him the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

During his February 2010 hearing, the Veteran confirmed receipt of Social Security Administration (SSA) disability benefits but clarified that the grant of SSA benefits was predicated on an unrelated ankle disability and was not attributable to the claimed chronic myeloid leukemia "because I hadn't been diagnosed."  The Board is thus satisfied that any SSA medical documentation would not be relevant to the claim at hand and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The Board acknowledges that the Veteran has not been afforded a VA examination with an etiology opinion.  In service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed below, there is no competent evidence of record linking the Veteran's claimed leukemia to any incident of service, to include herbicide exposure.  The medical evidence does not support this conclusion, and, for the described reasons, the lay evidence of record has no probative value.  As such, a VA examination is not "necessary" in this case, and no further development is required to obtain additional etiology information.  Id. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Service Connection for Chronic Myeloid Leukemia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including leukemia, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In this case, the record does not reflect, and the Veteran does not contend, that chronic myeloid leukemia began during service or within one year of separation.  Rather, VA treatment records indicate that his condition was diagnosed in September 2008, while symptoms of chronic myeloid leukemia, including anemia, were first noted in 2006.  The basis of the Veteran's claim is that his condition results from exposure to Agent Orange in service.  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  When such a veteran contracts a disease associated with exposure to herbicides (listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  These conditions include: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (Jun. 12, 2007). 

The Veteran's DD Form 214 and available personnel records indicate that he had service in Vietnam during the Vietnam era; therefore, exposure to herbicides is presumed.  Nonetheless, service connection for chronic myeloid leukemia is not available because this condition is not one which may be presumed to be caused by herbicide exposure.  Chronic myeloid leukemia is a disease process not included in the category of chronic B-cell leukemias listed in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53202 (August 10, 2010).

The Board acknowledges that a veteran who contracts a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (1994).  In this case, however, there is no competent lay or evidence associating the Veteran's claimed chronic myeloid leukemia with any incident of service, to include herbicide exposure.  Nothing in the record, other than the Veteran's own statements, suggests that his leukemia is associated with herbicide exposure.  While the Veteran is competent to describe his symptoms, as a layperson he is not competent to determine the cause of his leukemia.  The Board must stress that this type of etiology opinion, as opposed to an opinion predicated on continuity-of-symptomatology since service or symptoms capable of lay observation, is not competent evidence in the absence of medical training or credentials.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  


In summary, chronic myeloid leukemia did not begin in service or within one year of separation.  It is not shown by competent evidence to be causally related to service, to include as secondary to herbicide exposure, and service connection may not be presumed.  Thus, the criteria for service connection for chronic myeloid leukemia are not met, and the claim is denied.  


ORDER

Service connection for chronic myeloid leukemia is denied. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


